 


 HR 5050 ENR: May 31, 1918 Act Repeal Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Thirteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and fourteen 
H. R. 5050 
 
AN ACT 
To repeal the Act of May 31, 1918, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the May 31, 1918 Act Repeal Act.  
2.DefinitionsIn this Act: 
(1)1918 ActThe term 1918 Act means the Act of May 31, 1918 (40 Stat. 592, chapter 88).  
(2)Fort Hall TownsiteThe term Fort Hall Townsite means the land that was taken out of trust by being set aside or set apart under the 1918 Act on the Fort Hall Reservation, consisting of approximately 120 acres in the East Half of the Northeast Quarter in Section 35 and the West Half of the West Half of the Northwest Quarter in Section 36, Township 4 South, Range 34 East, Boise Meridian, Idaho, based upon a survey completed on May 19, 1921, and depicted on the document entitled Plat of the Townsite of Fort Hall on file with Bingham County, Idaho and the Tribes.  
(3)TribesThe term Tribes means the Shoshone-Bannock Tribes of the Fort Hall Reservation.  
3.RepealThe 1918 Act is repealed.  
4.Right of first refusal 
(a)In generalThe Tribes shall have the exclusive right of first refusal to purchase at fair market value any land— 
(1)within the Fort Hall Townsite; and  
(2)offered for sale.  
(b)Acquired land held in trustThe United States shall hold in trust for the benefit of the Tribes or a member of the Tribes, as applicable— 
(1)any land owned or acquired by the Tribes or a member of the Tribes within the Fort Hall Townsite before the date of enactment of this Act; and  
(2)any land owned or acquired by the Tribes or a member of the Tribes within the Fort Hall Townsite on or after the date of enactment of this Act.  
5.EffectNothing in this Act affects any valid right to any land set aside or set apart under the 1918 Act.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
